NOBLE CORPORATION ANDSUBSIDIARIES FLEET STATUS REPORT - January 11, 2008 . Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-07 1Q-08 1Q-08 2Q-08 3Q-08 4Q-08 A* A* E** E** E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S.Securities and Exchange Commission. U.S.Gulf of Mexico (9) Semisubmersibles (6) A* A* E** E** E** E** Noble Clyde Boudreaux (b, c) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/08/2009 226-228 12 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko/Hydro 8/24/2007 10/09/2007 407-409 US GOM Anadarko/Marathon 10/10/2007 1/14/2008 407-409 Shipyard Anadarko 1/15/2008 4/24/2008 - Expect to enter shipyard in 1Q 2008 for +/- 100 days to upgrade to NC-5SM mooring standard (inclusive of work to complete hurricane damage repairs).In consideration of the NC-5SM upgrade, the indicated contract dayrates will result in an effective dayrate during the period of 8/08/2007through
